Exhibit 99.1 Bronco Drilling Company, Inc. Announces Second Quarter 2010 Results OKLAHOMA CITY, August 6, 2010 (BUSINESS WIRE)—Bronco Drilling Company, Inc. (Nasdaq/GS:BRNC) announced today financial and operational results for the three months ended June 30, 2010. During the second quarter of 2010, management determined that the company’s well servicing segment, Bronco Energy Services, as well as the company’s heavy haul trucking division, Clydesdale Trucking, were no longer consistent with the company’s long-term strategic objectives and that the company should seek to market these assets for sale.As a consequence, for accounting purposes these assets are presented as held for sale in our consolidated balance sheets and the operating results as discontinued operations in our consolidated statements of operations for all periods presented.Because the Bronco Energy Services and Clydesdale Trucking property and equipment meet the held for sale criteria, the company was required to mark these assets to the lower of carrying amount or fair value less the anticipated costs of sale, which resulted in the recognition of a $23.4 million pre-tax impairment charge in the quarter related to Bronco Energy Services property and equipment and no impairment charge was required on Clydesdale Trucking property and equipment. For the quarter the company recognized a $6.6 million net loss from continuing operations and a net tax affected loss of $15.4 million from discontinued operations, for a total net loss in the period of $21.9 million.The Company’s fully diluted earnings per share loss for the quarter was $0.81, or $0.24 from continuing operations and $0.57 from discontinued operations, on 27.1 million shares. Consolidated Results Revenues for the second quarter of 2010 were $29.9 million compared to $22.3 million for the first quarter of 2010 and $25.9 million for the second quarter of 2009.Net loss for the second quarter of 2010 was $21.9 million compared to a net loss of $7.4 million for the previous quarter and a net loss of $7.2 million for the second quarter of 2009. Land Drilling Average marketed land rigs for the second quarter of 2010 was flat from the previous quarter at 37 and down from 45 for the second quarter of 2009.Revenue days for the quarter increased to 1,810 from 1,428 for the previous quarter and from 1,311 for the second quarter of 2009.Utilization for the second quarter of 2010 was 54% compared to 43% for the previous quarter and 32% for the second quarter of 2009.Average daily cash margin for our land drilling fleet for the quarter ended June 30, 2010 was $3,770 compared to $2,897 for the previous quarter and $6,664 for the second quarter of 2009. Subsequent Events After quarter end the company sold all of the property and equipment of Clydesdale Trucking for net proceeds of $11.3 million.The proceeds from this transaction were used to pay down existing indebtedness. About Bronco Drilling Bronco Drilling Company, Inc., a publicly held company headquartered in Edmond, Oklahoma, is a provider of contract land drilling services to oil and natural gas exploration and production companies. Bronco’s common stock is quoted on The Nasdaq Global Select Market under the symbol “BRNC.” For more information about Bronco Drilling Company, Inc., visit http://www.broncodrill.com. -1- Bronco Drilling Company, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share par value) June 30, December 31, ASSETS (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Receivables Trade and other, net of allowance for doubtful accounts of $4,432 and $3,576 in 2010 and 2009, respectively Affiliate receivables Unbilled receivables Income tax receivable Current deferred income taxes Current maturities of note receivable from affiliate Prepaid expenses Total current assets PROPERTY AND EQUIPMENT - AT COST Drilling rigs and related equipment Transportation, office and other equipment Less accumulated depreciation OTHER ASSETS Note receivable from affiliate, less current maturities - Investment in Challenger Investment in Bronco MX Debt issue costs and other Non-current assets held for sale $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Current maturities of long-term debt 92 89 Total current liabilities LONG-TERM DEBT,less current maturities and discount WARRANT DEFERRED INCOME TAXES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock, $.01 par value, 100,000 shares authorized; 27,176 and 26,713 shares issued and outstanding at June 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders' equity $ $ -2- Bronco Drilling Company, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) REVENUES Contract drilling revenues $ EXPENSES Contract drilling Depreciation and amortization General and administrative Loss on Bronco MX transaction - - Loss from continuing operations ) OTHER INCOME (EXPENSE) Interest expense ) Interest income 36 82 Equity in loss of Challenger ) Equity in loss of Bronco MX ) - ) - Other 70 ) Change in fair value of warrant - - ) Loss from continuing operations before income tax ) Income tax benefit ) Loss from continuing operations ) Loss from discontinued operations, net of tax ) NET LOSS $ ) $ ) $ ) $ ) Loss per common share-Basic Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) Loss per common share-Basic $ ) $ ) $ ) $ ) Loss per common share-Diluted Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) Loss per common share-Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding-Basic Weighted average number of shares outstanding-Diluted -3- Non-GAAP Financial Measures This press release includes a presentation of average daily cash margin for our land drilling fleet which is not a financial measure recognized under generally accepted accounting principles, or GAAP.Average daily cash margin is a non-GAAP financial measure equal to net income, the most directly comparable GAAP financial measure, minus well service revenue, plus well service expense, income tax expense, other expense, general and administrative expense and depreciation, amortization and impairment and loss from discontinued operations, and divided by revenue days for the period.We consider this metric to be an important indicator of the operational strength of our business. Therefore, we believe that average daily cash margin provides useful information to our investors regarding our performance and overall results of operations.A limitation of this metric, however, is that it does not reflect the periodic costs of certain capitalized tangible and intangible assets used in generating revenues in our drilling business. Management evaluates the costs of such tangible and intangible assets through other financial measures, such as capital expenditures, investment spending and return on capital. Average daily cash margin is not intended to be a performance measure that should be regarded as an alternative to, or more meaningful than, either net income as an indicator of operating performance or to cash flows from operating activities as a measure of liquidity. In addition, it is not intended to represent funds available for dividends, reinvestment or other discretionary uses, and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. This non-GAAP financial measure may not be comparable to similarly titled measures presented by other companies, and may not be identical to corresponding measures used in our various agreements. The following presents a reconciliation of average daily cash margin to net income, the most directly comparable GAAP financial measure (in thousands, except revenue days and average daily cash margin): Three Months Ended Three Months Ended June 30, March 31, (Unaudited) (Unaudited) Reconciliation of average daily cash margin to net loss: Net loss $ ) $ ) $ ) Loss from discontinued operations, net of tax Income tax benefit ) ) ) Other expense General and administrative Depreciation and amortization Loss (gain) on Bronco MX transaction - ) Drilling margin Revenue days Average daily cash margin $ $ $ Contact: Bob Jarvis Investor Relations Bronco Drilling Company (405) 242-4444 EXT: 102 bjarvis@broncodrill.com
